DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 06/21/2021 are acknowledged. Claims 1-28 and 30-49 are currently pending, claims 1-27, 33-35, 38-49 have been withdrawn.
Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 06/23/2021 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Maintained Rejections
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28, 30-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, A., et al., (Mater. Res. Express, 2015) in view of Boey, Y.C.F., et al., U.S. Patent Application Publication 2014/0044861 as applied to claims 28-30, 32, and 36 above, and further in view of Parsonage, E. et al., U.S. Patent Application Publication 2007/0134288.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 04/15/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Banerjee teaches polycaprolactone/gelatin blend films useful for resorbable biomedical implants including sutures and fixation devices. (See abstract and page 1, paragraph 1.) Banerjee teaches making the polycaprolactone/gelatin films by dissolving the PCL and gelatin at a 1:1 ratio in TFE and drying to form a film in a petri dish, compare instant claims 28-30, and 32. (See page 2, paragraph 3.)
Banerjee does not teach providing a further anti-adhesive layer on the devices.
Boey teaches multilayered devices comprising a first porous layer made of bioresorbable polymers including polymers such as polycaprolactone and gelatin with further layers such as an anti-adhesion layer cast upon the first layer comprising a bioresorbable polymer such as polycaprolactone and an anti-adhesive material, compare instant claim 28. (See claims 1-3, 13-16 and 18 and paragraphs 0039-0040.) Boey teaches that the anti-adhesive layers provided on the devices can be made of the same polymers as the base layers and include the anti-adhesive agents carboxymethyl cellulose, polyethylene glycols, and mixtures thereof and use these in reinforcing layers that provide for an anti-adhesive effect that prevents adhesion of the devices to visceral tissues such as in hernia repair, compare instant claims 28, 32, and 36. (See paragraphs 0047 and 0049-0051.) Boey teaches that the multiple layers of the devices 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide an anti-adhesive material layer as a second polycaprolactone (PCL) layer of the PCL-Gelatin layer devices of Banerjee given the teachings of Boey that one can provide the anti-adhesives peg and carboxymethyl cellulose as a second layer on resorbable PCL film devices in order to make a surface of the device anti-adhesive. This would allow for prevention of adhesion to tissues when the devices are used for treatments such as hernia repair or separation of tissues and suturing of wounds where adhesion is not desired. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the devices of Banerjee and Boey are directed to resorbable film devices made of polymers such as PCL and gelatin used in surgeries and Boey teaches the improvement of such devices by providing anti-adhesive agents in a layer of the devices in order to prevent adhesion to a surface of the device. The claims also require product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 
Banerjee and Boey do not teach the specific amounts of hydrophilic polymers to use in the compositions to provide for anti-adhesive effects.
Parsonage teaches anti-adhesion coatings used in medical devices comprising one or more chemical anti-adhesion agents such as polymers such as polyethers and dissolvable antii-adhesion materials such as polyethylene oxides. (See paragraphs 0028 and 0031.) Parsonage also teaches that the layers can include polymers such as carboxymethylcellulose, peg/peo, and polycaprolactone. (See paragraph 0046-0047 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide anti-adhesive materials in the second polycaprolactone layer at concentrations and ratios known to be useful for providing an anti-adhesive effect in such membranes such as at about 0.0001-99 wt% or 2 wt% as taught by Parsonage. This is merely the use of art recognized anti-adhesive polymers at amounts used to provide for anti-adhesive membranes. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Banerjee and Boey already teach including PEG and carboxymethylcellulose with biodegradable polymers such as polycaprolactone. The percentages provided and ratios overlap with those instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the addition of hydrophilic carbohydrate polymers such as carboxymethylcellulose and the hydrophilic polymer peg to provide for anti-adhesive amounts of such polymers in the device. Thus, absent some 

Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “claim 28 relates to a double layer film, consisting of an attachment layer and an anti-adhesion layer, wherein the weight ratio of the total amount of the hydrophobic composition in the attachment layer and the anti-adhesion layer to the total amount of the hydrophilic polymer in the attachment layer and the anti-adhesion layer is about 1:0.1-10. BIRCH, STEWART, KOLASCH & BIRCH, LLPFirst of all, as admitted in page 12 of the Office Action, Banerjee fails to disclose an anti- adhesion layer. Boey fails to disclose the amount of the hydrophilic polymer in the anti-adhesion layer. Therefore, it is not possible for Banerjee and Boey to disclose that the weight ratio of the total amount of the hydrophobic composition in the attachment layer and the anti-adhesion layer to the 

.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, A., et al., (Mater. Res. Express, 2015) in view of Boey, Y.C.F., et al., U.S. Patent Application Publication 2014/0044861 and Parsonage, E. et al., U.S. Patent Application Publication 2007/0134288; as applied to claims 28, 30-32, and 36 above, and further in view of Schwartz, H.E., et al., U.S. Patent 6,869,938.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 04/15/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Banerjee, Boey, and Parsonage teach multilayer surgical membranes of PCL and gelatin layers and PCL layers with a set wt% of anti-adhesive materials such as hydrophilic polymers carboxymethyl cellulose and PEG as discussed above.
Banerjee, Boey, and Parsonage do not teach ratios of peg and carboxymethyl cellulose used in anti-adhesive coating layers.
Schwartz teaches anti-adhesion coatings used in medical devices such as films comprising antii-adhesion materials such as polyethylene oxides (PEO/PEG) and polysaccharides/polyacids (PA) such as carboxymethyl cellulose (CMC) with PA being 10-99 wt% and PO being 1-90 wt%. (See abstract and claims 1-41.) Schwartz teaches examples comprising set amounts of CMC/PEO of 25/75, 50/50, and 66/33, compare instant claim 37. (See table 5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide anti-adhesive materials in the second polycaprolactone layer at ratios known to be useful for providing an anti-adhesive effects in film membranes such as at ratios of 25/75, 50/50 and 66/33 as taught by Schwartz. This is merely the use of known ratios of polyethylene glycol and carboxymethyl cellulose used in combination as anti-adhesion agents in anti-adhesion medical films in anti-adhesion films requiring just such anti-adhesive agents. One of 

Response to Applicant’s Arguments Regarding Above Rejections
The art of Schwartz also teaches anti-adhesion coatings used in medical devices such as films and provides for ranges of polymers in the anti-adhesive coating of up to >90% that would overlap with the ranges instantly claimed providing for a total polymer range of ~1:3 as found for the 2 wt% anti-adhesive layer of Parsonage up to ~1:1 with the anti-adhesive layer being mostly anti-=adhesive material. This range of 1:3 to 1:1 falls within the rnage of 1:0.1-10 claimed in claim 28 and appears to render obvious such a range. Given this the prior art provided appears to read upon and render obvious such a range and thus these arguments are not found persuasive.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618